Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 11, 15, 18, and 20-26 are currently pending and have been allowed



Allowable Subject Matter
Claims 11, 15, 18, and 20-26 are allowed.

Reasons for allowance
As per the independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Bartuli (US 2015/0355144) and Sterkel (US 2016/0109495).

	Bartuli illustrates measuring and managing pole integrity data and/or remaining strength data using pole integrity monitoring systems in accordance with embodiments of the invention are illustrated.  In one embodiment, a site inspection device includes a processor and a memory connected to the processor and storing a site inspection application, wherein the site inspection application directs the processor to obtain site inspection data regarding a particular site having at least one structure, generate pole integrity data based on the site inspection data, where the pole integrity data describes 
Sterkel enables analysis and visualization of disparate data to provide actionable insight regarding a smart meter network are disclosed.  In some implementations, smart meter grid dashboard functionality may provide an improved and integrated data view and enable dynamic investigations and actions based on smart meter analytics.  A method of aggregating and displaying data relevant to operations of an AMI network may provide actionable insight into operation of the network, predict failures, and recommend remedial actions.

	However, the combination of Bartuli and Sterkel fails to teach or suggest the limitations of independent claims which recite a probe for obtaining data from the utility pole, the probe being insertable into the utility pole and configured to measure, at an internal location of the utility pole, at least one of a hardness, thickness, moisture content, and temperature of the utility pole; a database storing historical data corresponding to a plurality of historical utility poles, the historical data being indicative of, for each of the plurality of historical utility poles, one or more pole attributes and a repair/replacement history; a computing system comprising at least one memory operatively coupled to at least one processor, the at least one memory being configured for storing data and instructions that, when executed by the at least one processor, cause the computing system to automatically; receive, from the probe, measured pole data indicative of the at least one of the hardness, thickness, moisture content, and temperature of the utility pole; receive, from a remote server, pole attribute data associated with the utility pole, the pole attribute data being indicative of one or more attributes of the utility pole; update the pole attribute data to include the measured pole data; perform a predictive analysis based on at least the pole attribute data and the historical data by; generating, based on at least the historical data, a historical pole subpopulation comprising one or more historical utility poles of 

Regarding §101, the claim as a whole is integrated into a practical application. The utility pole itself is a technical structure.  The measurements is derived using a remote probe.  The data itself is technical data regarding pole – measuring degradation and technical/mechanical structural data of the technical structure (utility pole). Replacing/repair of utility poles in an efficient and timely manner is crucial for maintaining infrastructure (also see Applicant remarks 11/06/2020 pages 11-13). Examiner finds Applicant’s arguments and analysis (using PTAB decision in Ex parte King) presented in the reply dated 11/06/2020 on pages 11-13 persuasive.

As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683